DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 4 May 2021.  Currently Claims 1-17, and 19 are pending and have been examined.  Claims 18, 20 and 21were previously withdrawn.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 4 February 2021.  

Response to Arguments

Applicant's arguments filed 29 July 4 May 2021 have been fully considered but they are not persuasive.

The Applicant argues on pages 8-9 that “Ferguson does not associate the maintenance staff operator device with an asset tag of maintenance equipment, rather in Ferguson it is the technician that is required to manually drag, or otherwise interact with, an icon representing the field device onto the map… This process that is manually done by the technician, and the result is a fixed pin on a map approximating g the location of the field device – which then does not ever change with movement of the field device because these items being marked are fixed… 
The Examiner respectfully disagrees.
In response to the arguments the Examiner first notes that the claim language reads “wherein the system associates the maintenance staff operator device with an asset tag of maintenance equipment being used by the maintenance staff individual, which therefore enables tracking of locations of the maintenance equipment associated with the maintenance staff operator device and the maintenance staff individual”.  The Examiner in the review of this claim understands this to mean that an operator has a handheld device that is used to interact in some way with an item that is linked or can be found and is associated with some item or tool at the location.  This would allow a user to find items that have been previously identified in the handheld device.  
With respect to the Ferguson reference the previously sited col. 5, line (61) – col. 6, line (22) is sited because it identifies that there are two different items a field device which is viewed as more a stationary component and a field tool which is a handheld device used by an operator to interact and locate a field device.  The particular example shows an example of a setup (drag and drop mentioned in the argument above) where a user can place a field device (which has an embedded tag) and associate it on the field tool and stores the position of the field device on a map of the field tool.  In this way it is viewed that it provides the a teaching similar to the instant application where a “maintenance staff individual” with “an operator device” and provide a 
While the Applicant further argues that Ferguson does not teach “leverages the location technology or the maintenance staff operator device to then update in real-time the location of the asset tag and thereby the maintenance equipment”, these particular points are not in the claim language addressed by Ferguson, but by Ladov and in the combination of the two references provides a handheld field tool that is able to locate and if necessary track the current location of the field device as claimed. 
As the previously sited sections of Ferguson teach a field device with an RFID tag that can be located and tracked using a field device for the purpose of providing maintenance it is viewed that Ferguson teaches the claimed limitation.  The rejection is therefore maintained.

The Applicant argues on pages 9-10 that “Ferguson is not concerned with tracking the location or maintenance equipment being used by maintenance staff whose location is also being tracked and wherein the maintenance staff individual and the maintenance equipment move around the venue in real time because the maintenance devices of the inventive system are not necessarily fixed like the field devices of Ferguson. The flaw in Ferguson is that it is not capable of having an association between two electronic devices where one provided real time location and thereby relays the real time location of the other as they both move and are not necessarily in fixed location”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner first notes that it is not clear in the claim that the “maintenance equipment” is constantly moving.  The Examiner views the claims to merely require a handheld device that has the ability to locate the tagged maintenance equipment at the push of a button or in real time.  For instance if a different worker picked up the handheld device and needed to locate an object that someone else place, it would be using the feature to find it in “real time”.  Specifically the Examiner utilized the Ferguson reference because what is claimed is viewed to be a handheld device that can locate a second item that needs to be found to perform maintenance.  As noted above the Examiner notes that col. 8, lines (19-62) specifically points to RFID tags which are viewed to be embedded in the field devices and provide a real time location of where the item maybe if not where originally placed.  It does this by providing a way to in real time over a short to mid distance locate the field devices using the field tool.  Column 8 lines (19-62) then further goes on to describe different types of tags that can be used in different situation trying to overcome shortcoming with respect to the desired functionality of the tagged 
Additionally for further clarification while the Applicant argues the real time locating of objects col. 5, lines (45-60) discloses the GPS wireless connectivity that provides the location of the field tool which can then be used to track the maintenance devices as claimed.  The claimed is therefore maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladov et al. (U.S. Patent Publication 2010/0007737 A1) (hereafter Ladov) in view of Ferguson et al. (U.S. Patent 8,766,794 B2) (hereafter Ferguson).

Referring to Claim 1, Ladov teaches a system for managing maintenance tasks within an activity venue, the system comprising:

a maintenance staff operator device associated with a maintenance staff individual, the maintenance staff operator device comprising (see; par. [0006] and par. [0028] of Ladov teaches managing of staff including maintenance staff using a device that has real time data location of the personnel).

a sensor with a unique identifier that provides real-time location and time data indicating a location of the maintenance staff operator device at different points in time within the activity venue (see; par. [0006] and par. [0028] of Ladov teaches managing of staff including maintenance staff using a device that has real time data location of the personnel at specific times performing their task in a venue).

a wireless communication device for communication with the system, the communication comprising transmitting the real-time location and time data from the maintenance staff operator device to the system, which enables the system establishing a real-time location of the maintenance staff operator device and of the maintenance staff individual with which the maintenance staff operator device is associated (see; par. [0024] of Ladov teaches using wireless communication devices, to provide par. [0006] real time location of personnel including clock data (i.e. time), to provide par. [0028] personnel assignments including maintenance staff).

a computing device in communication with the system, the computing device executing a tracking tool that receives the real-time location and time data for the maintenance staff operator device (see; par. [0005]-[0006] and par. [0028]-[0029] of Ladov teaches placing communication to staff including maintenance staff to devices that can track in real time the location and clock data (i.e. time) of the personnel).

Ladov does not explicitly disclose the following limitation, however,

Ferguson teaches wherein the system associates the maintenance staff operator device with an asset tag of maintenance equipment being used by the maintenance staff individual, which therefore enables tracking of locations of the maintenance equipment associated with the maintenance staff operator device and the maintenance staff individual (see; col. 5, line (61) – col. 6, line (22) of Ferguson teaches facilitating the field maintenance using the physical location of staff and an asset tag of a piece of equipment utilizing distance and location monitored data, col. 8, lines (19-62) utilizing RFID tags in communication).

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ferguson teaches handheld field maintenance tool with improved locational awareness functionality and as it is comparable in certain respects to Ladov which the monitoring of a venue in order to provide services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov fails to disclose the system associates the maintenance staff operator device with an asset tag of maintenance equipment being used by the maintenance staff individual, which therefore enables tracking of locations of the maintenance equipment associated with the maintenance staff operator device and the maintenance staff individual.

Ferguson discloses the system associates the maintenance staff operator device with an asset tag of maintenance equipment being used by the maintenance staff individual, which therefore enables tracking of locations of the maintenance equipment associated with the maintenance staff operator device and the maintenance staff individual.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov the system associates the maintenance staff operator device with an asset tag of maintenance equipment being used by the maintenance staff individual, which therefore enables tracking of locations of the maintenance equipment associated with the maintenance staff operator device and the maintenance staff individual as taught by Ferguson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ladov and Ferguson teach the collecting and analysis of data regarding services that need to be provided at specific locations and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov further discloses a system having the limitations of:

the maintenance staff operator device comprises a key chain sensor (see; Figure 2 of Ladov teaches an image of a handheld device that can be attached to attached to a keychain or belt loop).


	Referring to Claim 3, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov further discloses a system having the limitations of:

the activity venue comprises a golf course and the maintenance equipment comprises golf course maintenance equipment (see; par. [0006] of Ladov teaches providing the maintenance of equipment in a sports venue (i.e. golf course)).




	Referring to Claim 4, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov further discloses a system having the limitations of:

the computing device provides information related to at least one of: sub-activity time management, statistics related to tracked movements of the maintenance staff operator device, predictive analytics, maintenance equipment usage details, maintenance staff efficiency analysis, cost estimation for sub-activity task execution, layout of the activity venue, and maintenance of the activity venue (see; par. [0005] of Ladov teaches information that is used for the maintenance of a sports venue related to the activity performed at the venue).


	Referring to Claim 5, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov further discloses a system having the limitations of:

the maintenance staff operator device comprises a light-emitting diode (LED), the LED configured to change color based on data input (see; par. [0003] and par. [0006] of 


	Referring to Claim 6, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov does not explicitly disclose a system having the limitations of, however,

Ferguson teaches calculates relative distance of the maintenance staff operator device from another device or distance to a venue asset tag (see; col. 5, line (61) – col. 6, line (22) of Ferguson teaches facilitating the field maintenance using the physical location of staff and an asset tag of a piece of equipment utilizing distance and location monitored data).

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ferguson teaches handheld field maintenance tool with improved locational awareness functionality and as it is comparable in certain respects to Ladov which the monitoring of a venue in order to provide services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov fails to disclose calculates relative distance of the maintenance staff operator device from another device or distance to a venue asset tag.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov calculates relative distance of the maintenance staff operator device from another device or distance to a venue asset tag as taught by Ferguson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ladov and Ferguson teach the collecting and analysis of data regarding services that need to be provided at specific locations and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov further discloses a system having the limitations of:

the maintenance staff operator device is a key chain (see; Figure 2 of Ladov teaches an image of a handheld device that can be attached to attached to a keychain or belt loop).


	Referring to Claim 8, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov does not explicitly disclose a system having the limitations of, however,

Ferguson teaches a venue asset tag is in local communication with the maintenance staff operator device and enables calculation of a distance between the venue asset tag and the maintenance staff operator device (see; col. 5, line (61) – col. 6, line (22) of Ferguson teaches facilitating the field maintenance using the physical location of staff and an asset tag of a piece 

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ferguson teaches handheld field maintenance tool with improved locational awareness functionality and as it is comparable in certain respects to Ladov which the monitoring of a venue in order to provide services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov fails to disclose a venue asset tag is in local communication with the maintenance staff operator device and enables calculation of a distance between the venue asset tag and the maintenance staff operator device.

Ferguson discloses a venue asset tag is in local communication with the maintenance staff operator device and enables calculation of a distance between the venue asset tag and the maintenance staff operator device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov the venue asset tag is in local communication with the maintenance staff operator device and enables calculation of a distance between the venue asset tag and the maintenance staff operator device as taught by Ferguson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, 


	Referring to Claim 9, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov further discloses a system having the limitations of:

the system communicates wirelessly via a long range wide area network (LoRa) gateway or a cellular network (see; par. [0024] of Ladov teaches communicating wirelessly over a cellular network).


	Referring to Claim 10, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov does not explicitly disclose a system having the limitations of, however,

Ferguson teaches one or more venue asset tags configured to communicate with the system wirelessly and provide real-time location data for the one or more venue asset tags (see; col. 5, line (61) – col. 6, line (22) of Ferguson teaches facilitating the field maintenance using the physical location of staff and an asset tag of a piece of equipment utilizing distance and location monitored data which provides the communication for the staff to find the asset tag using the field device as the personnel moves (i.e. real time locating)).

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ferguson teaches handheld field maintenance tool with improved locational 

Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov fails to disclose one or more venue asset tags configured to communicate with the system wirelessly and provide real-time location data for the one or more venue asset tags.

Ferguson discloses one or more venue asset tags configured to communicate with the system wirelessly and provide real-time location data for the one or more venue asset tags.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov one or more venue asset tags configured to communicate with the system wirelessly and provide real-time location data for the one or more venue asset tags as taught by Ferguson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ladov and Ferguson teach the collecting and analysis of data regarding services that need to be provided at specific locations and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 10 above, while Ladov in view of Ferguson teaches the system above, Ladov does not explicitly disclose a system having the limitations of, however,

the one or more venue asset tags are attached to or integrated into at least one of a flag stick, a golf cart, a piece of maintenance equipment, a maintenance vehicle, a yardage marker, sprinkler heads, and a sign (see; col. 8, lines (19-62) of Ferguson teaches asset tags can be placed on a piece of equipment as an asset tag).

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ferguson teaches handheld field maintenance tool with improved locational awareness functionality and as it is comparable in certain respects to Ladov which the monitoring of a venue in order to provide services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov fails to disclose the one or more venue asset tags are attached to or integrated into at least one of a flag stick, a golf cart, a piece of maintenance equipment, a maintenance vehicle, a yardage marker, sprinkler heads, and a sign.

Ferguson discloses the one or more venue asset tags are attached to or integrated into at least one of a flag stick, a golf cart, a piece of maintenance equipment, a maintenance vehicle, a yardage marker, sprinkler heads, and a sign.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov the one or more venue asset tags are attached to or integrated into at least one of a flag stick, a golf cart, a piece of maintenance equipment, a maintenance vehicle, a yardage marker, sprinkler heads, and a sign as taught by Ferguson since the claimed invention is merely a combination of old elements, and in the combination each 


	Referring to Claim 15, see discussion of claim 11 above, while Ladov in view of Ferguson teaches the system above, Ladov further discloses a system having the limitations of:

data management tool tracks locations of maintenance staff, vehicles, and equipment, each associated with one or more asset tags (see; par. [0006] and par. [0037] of Ladov teaches tracking the location of maintenance staff, equipment that are associated with an asset tag).


	Referring to Claim 19, Ladov teaches a method of managing a maintenance operator at an activity venue, the method comprising:

the system receiving location data from one or more specialized mobile sensors associated with the maintenance operator (see; par. [0006] and par. [0028] of Ladov teaches managing of staff including maintenance staff using a device that has real time data location of the personnel at specific times performing their task in a venue).

a tracking tool tracking movement of each of the one or more specialized mobile sensors over a period of time based on the received location data relative to an equipment sensor (see; par. [0005]-[0006] and par. [0028]-[0029] of Ladov teaches placing communication to staff including maintenance staff to devices that can track in real time the location and clock data (i.e. time) of the personnel).

a data management tool aggregating the received location data and the tracked movements to determine instructions to optimize maintenance tasks (see; par. [0006] and par. [0028] of Ladov teaches managing of staff including maintenance staff using a device that has real time data location of the personnel at specific times performing their task in a venue, and par. [0009] the optimizing of assigning services based on, par. [0036] aggregated data collected from the various units).

the system transmitting instructions to the one or more specialized mobile sensors associated with the maintenance operator to implement optimized maintenance tasks (see; par. [0006] and par. [0028] of Ladov teaches managing of staff including maintenance staff using a device that has real time data location of the personnel, and par. [0009] optimizing a response of managing situations at a venue including maintenance issues).


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladov et al. (U.S. Patent Publication 2010/0007737 A1) (hereafter Ladov) in view of Ferguson et al. (U.S. Patent 8,766,794 B2) (hereafter Ferguson) in further view of Bonne (U.S. Patent Publication 2007/0241891 A1).

	Referring to Claim 12, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov does not explicitly disclose a system having the limitations of, however,

Bonne teaches the one or more venue asset tags attached to or integrated into the sprinkler heads are configured to monitor an operating state of the sprinkler heads and turn on and off the sprinkler heads in response to receiving instructions from the computing device (see; par. [0012] and par. [0016] of Bonne teaches an RF tag attached to a sprinkler that is used to monitor the operation of the sprinkler head).


Ladov and Ferguson discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov and Ferguson fails to disclose the one or more venue asset tags attached to or integrated into the sprinkler heads are configured to monitor an operating state of the sprinkler heads and turn on and off the sprinkler heads in response to receiving instructions from the computing device.

Bonne discloses the one or more venue asset tags attached to or integrated into the sprinkler heads are configured to monitor an operating state of the sprinkler heads and turn on and off the sprinkler heads in response to receiving instructions from the computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov and Ferguson the one or more venue asset tags attached to or integrated into the sprinkler heads are configured to monitor an operating state of the sprinkler heads and turn on and off the sprinkler heads in response to receiving instructions from the computing device as taught by Bonne since the claimed invention is merely a combination of old .


Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladov et al. (U.S. Patent Publication 2010/0007737 A1) (hereafter Ladov) in view of Ferguson et al. (U.S. Patent 8,766,794 B2) (hereafter Ferguson) in further view of LAI (U.S. Patent Publication 2015/0149617 A1).

	Referring to Claim 13, see discussion of claim 11 above, while Ladov in view of Ferguson teaches the system above, Ladov further discloses a system having the limitations of:

the computing device optimizes a maintenance schedule for the maintenance vehicle based on the duration of operation (see; par. [0009] of Ladov teaches optimizing a response of managing situations at a venue including maintenance issues).

Ladov does not explicitly disclose the following limitation, however,

LAI teaches the one or more venue asset tags attached to or integrated into the maintenance vehicle are configured to detect vibration of the maintenance vehicle during operation and transmit a duration of operation to the computing device (see; par. [0008] of LAI teaches a cloud based monitoring apparatus that detects the state of vehicle including vibration, par. [0031] including in performing maintenance tasks).

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information 

Ladov and Ferguson discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov and Ferguson fails to disclose the one or more venue asset tags attached to or integrated into the maintenance vehicle are configured to detect vibration of the maintenance vehicle during operation and transmit a duration of operation to the computing device.

LAI discloses the one or more venue asset tags attached to or integrated into the maintenance vehicle are configured to detect vibration of the maintenance vehicle during operation and transmit a duration of operation to the computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov and Ferguson the one or more venue asset tags attached to or integrated into the maintenance vehicle are configured to detect vibration of the maintenance vehicle during operation and transmit a duration of operation to the computing device as taught by LAI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ladov, Ferguson, and LAI teach the collecting and analysis of 


	Referring to Claim 14, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov in view of Ferguson does not explicitly disclose a system having the limitations of, however,

LAI teaches the computing device is a cloud based computing device infrastructure (see; par. [0008] of LAI teaches cloud communication, can be par. [0034] used for maintenance personnel).

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ferguson teaches handheld field maintenance tool with improved locational awareness functionality and as it is comparable in certain respects to Ladov which the monitoring of a venue in order to provide services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, LAI teaches cloud based monitoring environmental characteristics as it is comparable in certain respects to Ladov and Ferguson which the monitoring of a venue in order to provide services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ladov and Ferguson discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov and Ferguson fails to disclose the computing device is a cloud based computing device infrastructure.

LAI discloses the computing device is a cloud based computing device infrastructure.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov and Ferguson the computing device is a cloud based computing device infrastructure as taught by LAI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ladov, Ferguson, and LAI teach the collecting and analysis of data regarding services that need to be provided at specific locations and they do not contradict or diminish the other alone or when combined.


Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladov et al. (U.S. Patent Publication 2010/0007737 A1) (hereafter Ladov) in view of Ferguson et al. (U.S. Patent 8,766,794 B2) (hereafter Ferguson) in further view of McBurney (U.S. Patent 9,628,958 B1).

	Referring to Claim 16, see discussion of claim 1 above, while Ladov in view of Ferguson teaches the system above, Ladov in view of Ferguson does not explicitly disclose a system having the limitations of, however,

McBurney teaches an accelerometer that detects vibration during vehicle operation (see; col. 10, lines (11-54) of McBurney teaches the use of an accelerometer to detect vibrations, including col. 18, lines (27-36) measuring vehicular information).

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by 

Ladov and Ferguson discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov and Ferguson fails to disclose an accelerometer that detects vibration during vehicle operation.

McBurney discloses an accelerometer that detects vibration during vehicle operation.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov and Ferguson an accelerometer that detects vibration during vehicle operation as taught by McBurney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ladov, Ferguson, and McBurney teach the collecting and analysis of data regarding services that need to be provided at specific locations and they do not contradict or diminish the other alone or when combined.


Referring to Claim 17, see discussion of claim 16 above, while Ladov in view of Ferguson in further McBurney teaches the system above, Ladov in view of Ferguson does not explicitly disclose a system having the limitations of, however,

McBurney teaches the system determines hours of run time using data from the accelerometer (see; col. 10, lines (11-54) of McBurney teaches the use of an accelerometer to detect vibrations, including col. 18, lines (27-36) measuring vehicular information, col. 8, lines (26-36) measuring of time and location of the candidate members).

The Examiner notes that Ladov teaches similar to the instant application teaches the monitoring of a venue in order to provide services.  Specifically, Ladov discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device it is therefore viewed as analogous art in the same field of endeavor. Additionally, Ferguson teaches handheld field maintenance tool with improved locational awareness functionality and as it is comparable in certain respects to Ladov which the monitoring of a venue in order to provide services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, McBurney teaches smart device based location and transit data gathering and sharing including people performing commercial tasks as it is comparable in certain respects to Ladov and Ferguson which the monitoring of a venue in order to provide services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ladov and Ferguson discloses the receiving information from a plurality of elements that monitor and in real time provide assignments to personnel by their handheld device.  However, Ladov and Ferguson fails to disclose the system determines hours of run time using data from the accelerometer.

McBurney discloses the system determines hours of run time using data from the accelerometer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ladov and Ferguson the system determines hours of run time using data from the accelerometer as taught by McBurney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ladov, Ferguson, and McBurney teach the collecting and analysis of data regarding services that need to be provided at specific locations and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 McBurney (U.S. Patent 9,628,958 B1) discloses a user controlled smart device based location and transit data gathering and sharing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623